Case 2:19-cv-05149-JAK-AFM Document 72 Filed 06/08/20 Page 1 of 3 Page ID #:495



1    MORGAN & MORGAN, P.A.
     Andrew Parker Felix, Esq. (SBN 276002)
2    11111 Santa Monica Blvd., #430
     Los Angeles, CA 90025
3    Telephone: (323) 825-3424
     Facsimile: (407) 245-3334
4    andrew@forthepeople.com

5    Andrew Ross Frisch, Esq.
     Pro hac vice
6    Florida Bar No. 27777
     MORGAN & MORGAN, P.A.
7    8151 Peters Road, Suite 400
     Plantation, FL 33324
8    Telephone: (954) WORKERS
     Facsimile: (954) 327-3013
9    afrisch@forthepeople.com

10   C. Ryan Morgan
     Pro hac vice
11   Florida Bar No. 15527
     MORGAN & MORGAN, P.A.
12   20 N. Orange Avenue, Suite 1400
     Orlando, FL 32801
13   Telephone: (407) 418-2069
     Facsimile: (407) 245-3401
14   rmorgan@forthepeople.com

15   Attorneys for Villapando and the Class

16
                                UNITED STATES DISTRICT COURT
17
                               CENTRAL DISTRICT OF CALIFORNIA
18

19   ROBERT VILLAPANDO, on behalf of himself       ) CASE NO.: 2:19-CV-05149 JAK (AFMx)
     and all others similarly situated,            )
20                                                 )
                  Plaintiff,                       )
21                                                 )
           vs.                                     )
22                                                 )
     BUSA SERVICING, INC., and SLATE               )
23   PROFESSIONAL RESOURCES, INC.,                 ) NOTICE OF SETTLEMENT
                                                   )
24                Defendants.                      )
                                                   )
25                                                 )
                                                   )
26                                                 )
                                                   )
27                                                 )
                                                   )
28                                                 )



                                               1
Case 2:19-cv-05149-JAK-AFM Document 72 Filed 06/08/20 Page 2 of 3 Page ID #:496



1           Plaintiff, ROBERT VILLAPANDO, on behalf of himself and all others similarly

2    situated, notifies this Court that the parties have reached a negotiated resolution of Plaintiff’s

3    claims against Defendants in the above referenced matter. To that end, the Parties are finalizing

4    the non-monetary terms of their resolution and anticipate filing the appropriate dismissal and/or

5    approval documents with this Court within the next thirty (30) days.

6
     Dated: June 8, 2020                          Respectfully Submitted,
7
                                                  MORGAN & MORGAN, P.A.
8
                                                  By: /s/ Andrew R. Frisch
9                                                 Andrew Ross Frisch, Esq.
                                                  Pro hac vice
10                                                Florida Bar No. 27777
                                                  MORGAN & MORGAN, P.A.
11                                                8151 Peters Road, Suite 4000
                                                  Plantation, FL 33324
12                                                Telephone: (954) WORKERS
                                                  Facsimile: (954) 327-3013
13                                                afrisch@forthepeople.com
14                                                Andrew Parker Felix, Esq. (SBN 276002)
                                                  11111 Santa Monica Blvd., #430
15                                                Los Angeles, CA 90025
                                                  Telephone: (323) 825-3424
16                                                Facsimile: (407) 245-3334
                                                  andrew@forthepeople.com
17
                                                  C. Ryan Morgan
18                                                Pro hac vice
                                                  Florida Bar No. 15527
19                                                MORGAN & MORGAN, P.A.
                                                  20 N. Orange Avenue, Suite 1400
20                                                Orlando, FL 32801
                                                  Telephone: (407) 418-2069
21                                                Facsimile: (407) 245-3401
                                                  rmorgan@forthepeople.com
22
                                                  Attorneys for Villapando and the Class
23

24

25

26

27

28



                                                     2
Case 2:19-cv-05149-JAK-AFM Document 72 Filed 06/08/20 Page 3 of 3 Page ID #:497



1                                    CERTIFICATE OF SERVICE

2            I HEREBY CERTIFY that on 8th day of June 2020, I electronically filed the foregoing
3    with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
4
     filing all counsel of record.
5
                                               /s/ Andrew R. Frisch
6                                              Andrew R. Frisch

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  3
